5,7-1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments (10/27/2022) with respect to the rejection of claim 20 have been considered but are moot in view of the new grounds of rejection.

Specification
The disclosure is objected to because of the following informalities: 
[0060] describes step 1102 of Fig. 11 and discloses “detects a coexistence preamble”, [0061] describes step 1103 of Fig. 11 and discloses: “may transmit a coexistence preamble sequence, such as the coexistence preamble 1000 defined above and illustrated in FIG. 10, [0062] describes step 1104 and discloses “…after the long coexistence preamble sequence”, [0064] describes step 1106 and discloses “…on receiving a long preamble (e.g. more than 2 coexistence preambles)….This ensures that there is no more than 1 long preamble in a sensing region every NxcEIFS.”

[0057] describes Fig. 10 where “coexistence sequence 1000” is also referred to as “…long coexistence preamble sequence 1000…”
In the above paragraphs it is unclear if the “coexistence preamble” of step 1102, the “coexistence preamble sequence” of step 1104 correspond to the same long coexistence preamble (sequence) 1000 of Fig. 11.  
[0060]-[0062] should use consistent terminology when describing what the “coexistence preamble” is.

[0064] describes step S106 and describes “a long preamble (e.g. more than 2 coexistence preambles)…”. Here it is unclear if the “long preamble” is the same as the “coexistence preamble (sequence)” of steps 1102, 1104  which correspond to the long coexistence preamble 1000 (of Fig. 11) consisting of m repeated preambles (per [0057]. 
Or does the “long preamble” of step S106 correspond to repetitions of the (long) coexistence preambles (of steps S1102, S1104)?

[0061]-[0064] should use consistent and clear terminology when describing what constitutes the “coexistence preamble” and “long coexistence preamble” of the steps of Fig. 11.

Drawings
In light of the issues pointed out regarding [0060]-[0064] of the specification which describe steps of Fig. 11, the drawings (Fig. 11) are objected to because it is unclear of the “Long preamble” of 1106 is the same preamble as the “coexistence preamble” of steps 1102, 1103, 1104.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-2, 5, 7-8, 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4-5, 7 of U.S. Patent No. U.S. 10,903,874. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. 10,903,874 claims the subject matter claimed by instant claims 1-2.
Claims 2 & 7 of U.S. 10,903,874 claim the subject matter claimed by instant claim 8
Claims 2 & 4 of U.S. 10,903,874 claim the subject matter claimed by instant claim 5.

Claim 2 of U.S. 10,903,874 claims the subject matter claimed by claim 7 except for “is an integer”.  At the time of the invention it would have been obvious to a person of ordinary
skill in the art at the time of the invention that an integer number of repetitions is one of possible and suitable number of repetitions for a  plurality of repetitions.
Therefore it would have been obvious to It would have been obvious to one of ordinary skill in the art at the time of the invention to modify claim 2 of U.S. 10,903,874 to specify that the number of repetitions is an integer as a matter of selecting a known and suitable number of repetitions.

Claim 2 of U.S. 10,903,874 claims the subject matter claimed by claim 10 except for “wherein-the back-off duration is associated with the first protocol”.  
At the time of the invention it would have been obvious to a person of ordinary
skill in the art at the time of the invention or person of ordinary
skill in the art at the time of the invention would have recognized that the back-off duration (the PLC device using the first protocol (technology) of claim 2 of U.S. 10,903,874 waits this back-off duration) is associated with the first protocol (technology) because the PLC device of claim 2 of U.S. 10,903,874 waits that back-off duration.  
Therefore it would have been obvious to It would have been obvious to one of ordinary skill in the art at the time of the invention to modify claim 2 of U.S. 10,903,874 to specify
“wherein: the back-off duration is associated with the first protocol”.

Claims 2&5 of U.S. 10,903,874 claim the subject matter claimed by claim 11 except for
“the PLC device is associated with a set of technology parameters associated with the first protocol”.
Claims 2&5 of U.S. 10,903,874 claim that the PLC device is associated with a first protocol (technology) from the group of G3, PRIME, IEEE P1901.2 FCC-low band, IEEE P1901.2 CEN-A, IEEE P1901.2C FCC, and Ghnem.
 At the time of the invention it would have been obvious to a person of ordinary
skill in the art at the time of the invention or person of ordinary
skill in the art at the time of the invention would have recognized that each one of the listed protocols is associated with a set of technology parameters (e.g. used bands, bandwidth, transmit power limit etc.). Therefore it would have been obvious to It would have been obvious to one of ordinary skill in the art at the time of the invention to modify claims 2&5 of U.S. 10,903,874 to specify “the PLC device is associated with a set of technology parameters associated with the first protocol”.

7.	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2&7 of U.S. Patent No. U.S. 10,903,874 in view of Kamalizad et al. (U.S. 2010/0040091).
	Claims 2&7 of U.S. 10,903,874 dot not claim wherein: the synchronization symbol is based on a chirp signal or a known sequence of +/-1’s.

	In the field of implementing synchronization symbols, Kamalizad et al. disclose: wherein: the synchronization symbol is based on a chirp signal (lines 4-6 if [0152]).
	it would have been obvious to It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the synchronization symbol of claims 2&7 of U.S. 10,903,874 to be based on a chirp signal (as taught by Kamalizad et al.) to allow the an intended receiver of the transmitted long preamble to receive symbols with the special property which “provides a suitable means for timing recovery” (lines 4-6 if [0152] of Kamalizad et al.).


Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 4, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claim 4,  lines 2-4 have been amended to recite “detecting, by PLC device, a third preamble with the first coexistence preamble, wherein the third preamble is native to a second PLC device associated with a second protocol but not native to the PLC device. 

The instant application disclosure does not disclose or suggest detecting a received preamble that is not native to the PLC device (which detects the coexistence preamble) in addition to detecting the coexistence preamble.

It discloses the PLC device detecting a coexistence preamble (which is associated with the PLC device and other PLC devices) and not detecting its own preamble (the native preamble of the PLC device). 

 Fig. 11 step 1102 and at least [0046], [0060] of the instant specification disclose a PLC device detecting a coexistence preamble and not detecting its own native preamble.  
There is no disclosure of detecting a received preamble, wherein the received preamble is not native or not  associated with the PLC device (but native to or associated with another device, the another device associated with another protocol). 

Claim 20 has been amended to claim (lines 5-9) “detect a first data sequence, wherein the first data sequence includes a first preamble, and wherein the first data sequence includes a second preamble not native to the communication device but native to the communication device but native to another communication device”.
The underlined limitation is similar to the wherein clause of claim 4 above and is rejected as failing to comply with the written description requirement based on the same reasoning.


Allowable Subject Matter
10.	Claims 12-13, 16-19 are allowed.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        12/16/2022